 In theMatter of TODD SHIPYARDS CORPORATION,EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., LOCALNo. 3, PETITIONERCase No. 9-RC-368.-Decided November 18, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceelectricians, improvers and helpers, including permanent and tem-porary snappers, at the Employer's Brooklyn Yard. The Employerand Intervenor object to the severance of this group from the produc-1 At the hearing,the Employer and Local No. 39, Industrial Union of Marine and Ship.building Workers of America, CIO, herein called the Intervenor,moved to dismiss the peti-tion on the ground that the unit sought is inappropriate.The Intervenor also moved todismiss the petition on the further ground that the employees in the proposed unit are notmembers of the petitioning union.For the reasons set forth in Section 4 below, the motionto dismiss based on the first ground is denied.The motion based on the second ground isalso denied,because, in fact, it relates to the adequacy of the Petitioner's showing of interestwhich is an administrative matter not open to collateral attack.SeeMatter of 0. D. Jen-nings & Company,68 N. L.R. B. 516.*Chairman Herzog and Members Houston and Gray.80 N. L.R. B., No. 84.382 TODDSHIPYARDSCORPORATION383tion and maintenance unit which has been the bargaining unit repre-sented by the Intervenor in this plant since 1941.2The Employer is engaged in the business of ship repair and conver-sion.It operates plants or shipyards in Brooklyn, New York; Ho-boken,New Jersey; New Orleans, Louisiana; Galveston, Texas;Los Angeles, California; Seattle, Washington; and Charleston, SouthCarolina.At its Brooklyn Yard the Employer employs approximately4,000 production and maintenance employees, including unskilledlaborers, skilled trades such as machinists, welders, sheet metal work-ers, carpenters, and electricians.The electricians work in 3 depart-ments known as Electrical Maintenance Department, General LightDepartment, and Temporary Light Department, each department hav-ing separate supervision.The Electrical Maintenance Department is responsible for the in-stallation and maintenanceof allelectrical conduits, cable, wiring,and equipment which is located ashore in the Brooklyn Yard. It isalso responsible for the maintenance of the electric energy whichoperates the pumps that fill and empty the drydocks, and for the en-ergy that drives the cranes at the dock site whichload and unloadmachinery and materials used in the repair of ships in the yard. Thereare approximately 7 electricians and 2 electrical snappers in the Elec-tricalMaintenance Department.The General Light Department isresponsible for the installation and repair of all electrical equipment,including lighting, necessary for the operation of a ship.This is thelargest of the 3 electrical departments and at the time of the hearingemployed approximately 200 electricians.The Temporary Light De-partment is responsible for installing temporary lighting during thecourse of repair of ships.At the time of the hearing this departmentcontained approximately 45 electricians.The number of electriciansin the General Light Department and in the Temporary Light Depart-ment depends upon the volume of work being done in the BrooklynYard.The Employer's electrical employees are classifiedas electriciansnappers, first-class mechanics or journeymen electricians, 1st, 2nd, 3rdclass electrician improvers, and electricians' helpers.3An employeehired as electrician's helper normally requires 3 months of workingwithout tools and under the observation of journeymen electriciansand snappers before he can be classifiedas a 3rdclass improver.Whenthe helper attains the status of improver, he is assigned to work with3Matter of Robins Dry Dock and Repair Company,33 N. L. R. B. 15 (Decision and Di-rection of Election),34 N. L.R. B. 864(Certification of Representatives).Robins DryDock and Repair Company was the predecessor to the Employer herein.8At the time of the hearing there were approximately 25 electrician helpers, 3 electricianimprovers,1st class,23 snappers,and 246 journeymen electricians. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDa journeyman electrician and is permitted to use electrician's tools.An electrician improver progresses through the three grades in 2 to 4years, and his training and progression correspond generally to theusual apprentice training for electricians' apprentices.The work ofthis Employer's electricians and improvers is highly skilled and en-compasses all the work traditionally performed by journeymen elec-tricians and their apprentices. In general, the electrician's work isperformed only by electricians, and electricians are not assigned tothe work of other crafts except to the following limited extent.Pursuant to the terms of the Employer's contract with the Inter-venor, the Employer pursues a policy calculated to reduce standbytime of all mechanics and helpers.The procedure implementingthis policy is known as "shaping," and operates to give mechanics inone department an opportunity to work in other departments when-ever there is insufficient work in their own department.The recordreveals that from. December 1, 1947, to August 2, 1948, there were4,147 instances in which employees of one department performed afull day's work in departments other than their own. Included inthis total were 35 occasions on which mechanics in electrical depart-ments were transferred to perform a day's work in one of the non-electrical departments, and 3 occasions on which the mechanics fromnon-electrical departments performed a day's work in one of the electri-cal departments. In the latter group, the record indicated that ofthe 3 mechanics transferred to electrical work, 1 had had some elec-trical experience, and the other 2 were transferred to do helper'swork which does not require the use of electrician's tools.Approximately 15 percent of the electricians' time is spent on jobswhich are exclusively electrical in nature.Otherwise, the electricianswork on jobs which also require the services of other trades such asmachinists, tinsmith, sheet metal workers, welders, joiners, burners,grillers, chippers, caulkers, and riggers.On rare occasions an elec-trician may, in the course of his electrical duties, perform some tasknormally assigned to another trade, such as removing pans, whichis usually done by a tinsmith.Where electricians are engaged inwork on electrical motors they may work alongside machinists whoare responsible for the proper mechanical performance of the motor.The snapper in charge of a gang that includes electricians on a jobnot exclusively electrical, may be an electrician snapper or may be asnapper belonging to another trade.Supervision of how an electri-cal job shall be done, however, rests with the electrical foreman orthe head of the electrical department out of which the electricianworks. TODD SHIPYARDS CORPORATION385The pattern of collective bargaining in the Employer's shipyardsthroughout the country varies. In some of the yards the employeesare represented by the Metal Trades Department of the AmericanFederation of Labor, each of the various trades, including the elec-tricians, being a signatory to the over-all contract. In some yardsthe employees are represented by the Intervenor herein in a produc-tion and maintenance unit. In the Hoboken Yard the InternationalBrotherhood of ElectricalWorkers represents the electricians in aseparate craft unit and the Intervenor herein represents the remain-ing production and maintenance employees.The ship repair indus-try generally reflects these same variations in bargaining patterns.4The Employer and the Intervenor contend that because of thehighly integrated nature of the Employer's operations, the electri-cal employees should not be severed from the existing contract ofproduction and maintenance employees.They also rely on the in-dustrial bargaining pattern which has prevailed in this yard since1941.As the record reveals that the electrical employees soughtherein exercise traditional craft skills despite some comminglingwith other craft employees, we are of the opinion that the electricalemployees may appropriately constitute a separate bargaining unitif they so desire,5 notwithstanding their previous inclusion in a broaderunit.6However, we shall make no unit determination pending theoutcome of the election hereinafter directed.The Petitioner would include and the Employer would excludeelectrician snappers.The Employer contends that electrician snap-pers are supervisors and therefore should be excluded from the unitof electricians in the event the Board finds such a unit appropriate.The Intervenor and Petitioner both contend that snappers are notsupervisors within the meaning of the amended Act.The record reveals that an electrician snapper at the Employer'sBrooklyn Yard is an experienced journeyman electrician who hasbeen placed in charge of a gang of from 5 to 50 journeymen electri-cians, other skilled mechanics, improvers, and helpers.The snapperreceives plans and instructions relating to a certain operation to beperformed in the electrical phase of the repair of the ship.He thentakes 2 or 3 journeymen electricians aboard the ship, investigatesthe situation, and plans the work.He informs the foreman how manymen he will require, including electricians and whatever service tradesmay be necessary. If the time allotted for completion of the jobMatter of Waterman Steamship Corporation,78 N. L. R. B. 20,severance granted(1948) ;Matter of Newport News Shipbuilding and Drydock Company, 57 N.L. R. B. 1053;Matterof Alabama Drydock and Shipbuilding Company,39 N. L. R. B. 954.5Matter of Waterman Steamship Corporation,supra.6Matter of United StatesGypsum Company,79 N. L.R. B. 1282. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDis, in the judgment of the snapper,insufficient,he calls this fact tothe attention of the proper authorities and the time will usually beadjusted.In the performance of the job the snapper instructs eachman what to do and sees to it that the work is done.He is responsiblefor the time of all men in his gang and for the performance of thework.He possesses no authority in connection with hiring, which isdone through the Personnel Department.He makes no recommenda-tion in connection with the hiring of a new electrical employee butis frequently consulted in connection with the rehiring of one.Heis not empowered to actually discharge an employee, the authorityto discharge being in the Personnel Department.The Employerhas a code of regulations covering the conduct of employees in theyard and providing for certain penalties for infractions of theseregulations.Snappers are supplied with pink slips on which they areexpected to report violations of the various rules.Whenever sucha violation is reported to the Personnel Department, the employeein question is called to the personnel office and the snapper is calledto give his account of what happened.The testimony was conflictingas to whether or not snappers were asked by the Personnel Departmentfor a recommendation as to whether the employee in question shouldbe retained or discharged, and also whether or not such recommenda-tions when given are usually followed. It was undisputed, however,that the reporting of the violation and the testimony of the snapperfrequently resulted in the discharge, suspension, or discipline of anemployee.The snappers are expected to keep informed regarding theprogress of the electrician improvers and to make recommendationsto the electricianforemanwith respect to the advisability of promotingimprovers to the next higher grade. In the performance of a job,the electrician snappers are directly in charge of the various mechan-ics, improvers, and helpers in their gangs.They are not requiredto work with tools although infrequently some snappers may do so,usually for the purpose of instructing members of the gang. Somesnappers prefer to do their own testing with ammeters and otherelectrical testing equipment.The snappers are paid on an hourly basis but at a rate in excess ofthe journeymen's rate.Foremen and assistant foremen receive week-ly salaries.A snapper will lose a day's pay in case of absence due toillness, whereas a foreman or assistant foreman will be paid for suchabsence.There have been occasions on which permanent snappershave reverted to first-class mechanic's status but only in the event ofan extraordinary decline of the work load.In urging that we hold the electrician snappers to be non-super-visory employees, the Petitioner and the Intervenor rely on Board TODD SHIPYARDSCORPORATION387decisions issued before the amendment to the Act, and particularlyon our 1941 decision inMatter of Robins Dry Dock & Repair Com-pany 7involvingthis sameEmployer, the Intervenor herein, Local 277of the International Brotherhood of Electrical Workers, predecessorto the Petitioner herein, and Marine Workers Metal Trades Council,A. F. L. The Board there found appropriate a unit of production andmaintenance employees, including all snappers, who the Employercontended were supervisors.The Board's decision to include snap-pers in the production and maintenance unit was based upon the fol-lowing findings of fact :These employees handle gangs of workmen in the various de-partments and are under the supervision of foremen and assistantforemen.Some of them are empowered to hire and discharge.For the most part they do not work with tools and are hourlypaid like other production employees.In view of the definition of the term "supervisor" contained in theamended Act,8 we are compelled to hold such snappers supervisors,absent a showing that their authority was routine or clerical in nature.Therefore, we cannot agree that the prior decision is controlling. Inaddition, the record in the instantcasecontains the additional factsoutlined above relative to the supervisory authority of the snappers,which facts, in our opinion, constitute substantial evidence that thesnappers use independent judgment inexercisingsuch authority.9Weaccordingly find that the permanent electrician snappers employed bythe Employer herein are supervisors, and we shall exclude them.The Employer also employs temporary snappers.These em-ployees carry the permanent classification of journeyman electricianor electrician mechanic, and are promoted from time to time to theposition of snapper to take charge of a particular job.Upon thecompletion of the job, the employee immediately reverts to his jour-neyman status.Such employees shape along with other mechanicsand improvers, and receive a slightly higher rate of pay only whileactually serving as temporary snappers.As these employees exercisesupervisory authority only sporadically, we find that they are notsupervisors, and we shall include them in the unit .10°33 N. L.R.B 15.° Sec. 2 (11).s InMatter of Todd Galveston Dry Docks, Inc., 74N. L. R. B 1059, we excluded as super-visors snappers whose duties and authority were substantially like those of the snappersin the instant case.ioMatter of Sun Shipbuilding&Dry Dock Company,77N. L R B 1153;Matter of Ameri-can WindowGlass Company,77 N. L.R. B. 1030;Matter of Fred H. Cole d/b/a Cole In-strument Company,75 N. L. R. B. 348.817319-49-vol. 80-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall direct that an election be held among all production andmaintenance electricians, electrician improvers, electrician's helpers,"'and temporary electrician snappers at the Employer's plant, exclud-ing permanent electrician snappers and all other employees and su-pervisors as defined in the Act. If, in this election, a majority of theemployees voting select the Petitioner, they will be taken to haveindicated their desire to constitute a separate bargaining unit. If,however, a majority of such employees select the Intervener, theywill be taken to have indicated their desire to continue to be repre-sented by the Intervener as part of the contract unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Second Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the voting group described above, who were employed during thepay-roll period immediately preceding the dateof thisDirection,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, butexcluding these employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement,to determine whethertheydesire to be rep-resented,for purposes of collective bargaining,by Local 3, Inter-national Brotherhood of Electrical Workers, A. F. L., or Local No. 39,Industrial Union of Marine and Shipbuilding Workers of America,CIO, or by neither.11The record indicates that these helpers are not part of a general helper pool assignableto any craft, but that they work only with electricians as long as there is electrical workavailable,and, on proof of ability, are promoted to improver,3rd class.